Citation Nr: 0111119	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon and the 
Navy Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which, among other things, denied, as 
not well grounded, the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran perfected a 
timely appeal of this determination to the Board.

In addition, a review of the claims folder reveals that, in 
March 1998, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 10 
percent evaluation, effective July 29, 1997.  After being 
notified of this determination, in June 1998, the veteran 
filed a timely Notice of Disagreement (NOD).  In September 
1998, the RO issued him a Statement of the Case (SOC), and 
later that same month, the veteran filed a Substantive 
Appeal, perfecting an appeal of this issue to the Board.  In 
his Substantive Appeal, the veteran specifically argued that 
the medical evidence showed that his PTSD "most nearly 
reflects the criteria for [a] 30 percent evaluation."  
Thereafter, in the September 1999, the RO increased the 
evaluation of his PTSD to 30 percent, effective July 29, 
1997.  In doing so, the RO cited the veteran's statement in 
his September 1998 Substantive Appeal that the disability 
warranted a 30 percent rating and concluded that, under the 
circumstances, the increase satisfied his appeal.  In this 
regard, in its September 1999 notification letter, the RO 
reiterated that the increase in the evaluation of his PTSD to 
30 percent represented a full grant of the benefit sought on 
appeal.  Thereafter, in his October 1999 NOD, the veteran 
specifically indicated that he took issue with the September 
1999 rating action only insofar as it denied his claim of 
service connection for tinnitus.  In light of the foregoing, 
the Board concludes that, under the unique circumstances of 
this case, the veteran's appeal has been satisfied and that 
this issue is not before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Further, in a May 1999 report, the veteran private treating 
psychologist, Dr. Steve Bieler, indicated that a "Dr. 
Murphy" had opined that the veteran suffered from 
hypertension and shingles and that each of these conditions 
was "stress-related," suggesting that they might be related 
to his service-connected PTSD.  In that same report, Dr. 
Bieler also stated that the veteran suffered from alcohol 
abuse and that that condition was secondary to his PTSD.  To 
date, none of these claims has been considered by VA and they 
are referred to the RO for appropriate action.

As a final preliminary point, the Board observes that, in the 
September 1999 rating action, the RO also denied the 
veteran's application to reopen a claim of service connection 
for hearing loss.  In April 2000, the veteran filed a NOD, 
and in a May 2000 rating decision, which was issued as part 
of the SOC dated that same month, the RO reopened this claim 
but confirmed and continued the denial of service connection 
on the basis that the veteran's claim for this benefit was 
not well grounded.  A review of the claims folder does not 
reflect that the veteran has perfected an appeal of this 
claim and thus this issue is not before the Board.  Recently, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This law 
provides, among other things, that any veteran whose claim 
was denied or dismissed by VA, the United States Court of 
Appeals for Veterans Claims (Court) or the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
from July 14, 1999, to November 9, 2000, on the basis that it 
was not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107(a) (1999), may have his or her claim 
readjudicated under the new law.  In light of the newly 
enacted statute, the veteran is hereby advised that if he 
wishes to have his claim of service connection for hearing 
loss readjudicated pursuant to the new law, he must 
affirmatively communicate that intent, and his request must 
be received by VA no later than November 9, 2002.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in Vietnam.

3.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that he has tinnitus that is related 
to combat-related acoustic trauma.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In this regard, the Board 
acknowledges that during the course of this appeal the 
veteran was not afforded a pertinent VA examination.  In 
light of this decision, however, in which the Board grants 
service connection for tinnitus, the veteran is not 
prejudiced.  The Board will therefore proceed with the 
consideration of this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

The veteran maintains that he suffers from tinnitus and that 
the disability is related to in-service combat-related 
acoustic trauma.  In denying this claim, the RO pointed out 
that a review of the service medical records shows that they 
are negative for complaints or treatment of tinnitus during 
service.  In addition, the RO noted that the earliest 
evidence showing that the veteran suffered from this 
condition was in medical records submitted by his former 
employer, International Business Machine Corporation (IBM), 
reflecting that he complained of having bilateral tinnitus.

A review of the medical records provided by IBM confirms 
that, in September 1987, an examiner noted the veteran 
reported a having a history of weapons-related acoustic 
trauma during his period of military service and that he 
suffered from ringing in his ears.  In addition, the examiner 
indicated that the veteran had no history of significant 
noise exposure since his military service.  Indeed, in 
numerous notations in these records indicate that the veteran 
"always wore" ear protection.  Significantly, the Board 
observes that the veteran did not file a claim of service 
connection for tinnitus until June 1999.  Thus, he was 
relating this history many years before it became the basis 
of a claim.  This enhances its credibility.

Based on the above, the Board finds that service connection 
for tinnitus is warranted.  In reaching this determination, 
the Board finds the veteran competent to report that he 
continues to suffer from tinnitus, thus indicating that he 
has a present disability.  In addition, in this case, the 
Board finds that the veteran, a combat veteran, has proffered 
satisfactory lay evidence that he was exposed to weapons-
related acoustic trauma while serving in combat in Vietnam.  
As such, notwithstanding the absence of any complaints or 
treatment of tinnitus in service, because this injury is 
consistent with the circumstances, conditions, and hardships 
of his service, as a matter of law the veteran sustained this 
injury, i.e., acoustic trauma, while on active duty.  
Further, the September 1987 examiner essentially provided a 
nexus between this condition and the veteran's combat service 
in Vietnam.  Thus, the veteran has satisfied his burden of 
showing that he suffers from a chronic disability as a result 
of an in-service injury.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  In this regard, the Board recognizes that, 
because the RO denied this claim on the basis that it 
determined that it was not well grounded, under the law in 
effect at that time, it was precluded from offering the 
veteran a pertinent VA examination.  There is thus no further 
pertinent medical evidence, and therefore the only evidence 
of record supports the claim.  In light of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

